PER CURIAM.
United Marine, Inc., appeals a temporary injunction entered in a suit on a covenant not to compete, asserting that it was entitled to greater injunctive relief than that granted by the trial court. “The granting or denying of a temporary injunction is a matter within the discretion of the trial court, and the exercise of such discretion will not be disturbed on appeal unless a clear showing is made that there was an abuse.” Cordis Corp. v. Prooslin, 482 So.2d 486, 490-91 (Fla. 3d DCA 1986). Cordis enumerates the factors to be considered, and no abuse of discretion in applying those factors has been shown. See also § 542.33, Fla.Stat. (Supp.1990).
Affirmed.